DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. Applicant’s election without traverse of Group II, claims 55-64, in the reply filed on February 04, 2021 is acknowledged.
Priority
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on October 04, 2018 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4. This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The disclosure is objected to because of the following informalities: 
Paragraph 0027 of the specification, line 8, “The joint 3c connects the segments 2c”
Appropriate correction is required.

Claim Objections
5. Claims 55 and 60 objected to because of the following informalities:  
Claim 55, lines 10-11, “at least one first edge of the separating plate is pushed over grinding disc.” Should read “at least one first edge of the separating plate is pushed over the grinding disc.”
Claim 60, line3, “pressing the grinding disc against a support surface that is arranged generfally parallel” should read “pressing the grinding disc against a support surface that is arranged generally parallel”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 55, 57, and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kritzenberger (DE 202013101858).
Regarding claim 55, Kritzenberger discloses an apparatus, comprising: 
a frame (see Kritzenberger’s annotated fig. 2 below); 
a separating plate connected to the frame (see Kritzenberger’s annotated fig. 2 below); and 
a support surface connected to the frame (see Kritzenberger’s annotated fig. 2 below), 

    PNG
    media_image1.png
    544
    637
    media_image1.png
    Greyscale

wherein the separating plate and the support surface are coupled with the frame so as to allow for a relative movement between the separating plate and the support surface in a first direction (see Kritzenberger’s annotated fig. 2 below. Actuator 19 pushes separating plate 22 in a first direction, as noted in the annotated figure below), 19Attorney Ref.: 1059-0012 / FCR028WOUS 

    PNG
    media_image2.png
    544
    637
    media_image2.png
    Greyscale

wherein the separating plate and the support surface are arranged such that when a grinding disc rests against the support surface and when the separating plate and the grinding disc move towards each other, at least one first edge of the separating plate is pushed over grinding disc (fig. 2; the grinding disc 4 is attached to the mounting plate 3 and together they rest on the support surface. The actuator 19 pushes the separating plate 22 into the “Velcro fastener between the mounting plate 3 and the grinding wheel 4” (paragraph 0018 of the attached translation)).  
	Regarding claim 57, Kritzenberger discloses wherein the support surface is rigidly connected to the frame (see fig. 2, support surface is rigidly connected to the frame), wherein a drive (fig. 2, actuator 19) is coupled between the separating plate and the frame (fig. 2, actuator 19 is coupled between the separating plate 22 and the frame), and wherein the drive is configured to move the separating plate relative to the support surface (The actuator 19 moves the separating plate 22 relative to the support surface (paragraph 0018 of the attached translation)).
Regarding claim 64, Kritzenberger discloses a system, comprising: 
an apparatus comprising a receiving surface configured to receive a stack of grinding discs (see Kritzenberger’s annotated fig. 5 below), a frame (fig. 5, retaining fingers 37) arranged substantially parallel to the receiving surface (The retaining  fingers 37 are arranged so that the plane of the retaining fingers is substantially parallel to the receiving surface) so that the stack of grinding discs is positioned between the receiving surface and the frame (see Kritzenberger’s annotated fig. 5 below. The stack of grinding discs is positioned between the receiving surface and the retaining fingers), the frame only partially overlapping an outer rim of a topmost grinding disc of the stack of grinding discs (paragraph 0021 of the attached translation), and a 22Attorney Ref.: 1059-0012 / FCR028WOUS mechanical pretensioning unit (fig. 5, cylinder 34) coupled with the frame (fig. 5, the cylinder 34 is indirectly coupled with the retaining fingers (frame) via the magazine 8 and guide rod 32) such that a defined force is exerted by the frame on the stack of grinding discs (“There are retaining fingers 37 on the edge of the magazine housing 8, which prevent the grinding wheels 4 from falling out of the removal opening despite constant pressure from the cylinder 34” teaches a defined force is exerted by the frame on the stack of grinding discs); and 

    PNG
    media_image3.png
    501
    764
    media_image3.png
    Greyscale

a manipulator (fig. 1, manipulator 1) configured to position and move a grinding machine (fig. 5, sanding head 2) relative to the stack of grinding discs (fig. 5), 
wherein the relative movement of the grinding machine and the stack of grinding discs is implemented exclusively by the manipulator (Kritzenberger’s manipulator 1 is attached to the sanding head 2 (fig. 1). The manipulator manipulates the sanding head 2 in order to attach a fresh grinding disc (fig. 5)) or by the manipulator and an actuator coupled between the manipulator and the grinding machine (The claim language recites the word “or” so the prior art is not required to meet this limitation).
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Kritzenberger (DE 202013101858).
Regarding claim 56, Kritzenberger teaches the claimed invention as rejected above in claim 55. Kritzenberger does not teach wherein the separating plate is rigidly connected to the frame, and wherein the support surface is a carriage that is mounted to be moveable in the first direction relative to the frame.  
However, Kritzenberger teaches wherein the support surface is rigidly connected to the frame (see fig. 2, support surface is rigidly connected to the frame), wherein a drive (fig. 2, actuator 19) is coupled between the separating plate and the frame (fig. 2, actuator 19 is coupled between the separating plate 22 and the frame), and wherein the drive is configured to move the separating plate relative to the support surface (The actuator 19 moves the separating plate 22 relative to the support surface (paragraph 0018 of the attached translation)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made a Reversal of Parts modification (MPEP 2144.04 VI. A). Specifically, it would have been obvious to actuate the support surface instead of the separating plate and fixedly attach the separating blade instead of the support surface. A person having ordinary skill in the art would have been capable of incorporating necessary structural elements to make the modification, such as a carriage.  
Claim 58- 61 are rejected under 35 U.S.C. 103 as being unpatentable over Kritzenberger (DE 202013101858) in view of Bosio et al. (US PGPUB 20170066106), hereinafter, Bosio.
Regarding claim 58, Kritzenberger teaches the claimed invention as rejected above in claim 55. Kritzenberger does not teach a sensor aimed at the separating plate and arranged such that when the separating plate is pushed over the grinding disc, the grinding disc is between the sensor and the separating plate.  
However, Bosio teaches an apparatus for changing an abrasive sheet on an abrading machine which is affixed to a manipulator. Additionally, Bosio teaches a sensor (sensor of color recognition 36) aimed at the separating plate (The term “at” does not require any specific structural or spatial relationship. In fig. 6, the sensor is pointed “at” the annular separation edge 31) and arranged such that when the separating plate is pushed over the grinding disc, the grinding disc is between the sensor and the separating plate (see Bosio’s annotated fig. 4 below. As the disc is being removed, a portion of the disc is gripped by the gripping element 38. This unattached portion of the disc will be located between a portion of the sensor 36 (see Bosio’s annotated fig. 4 below) and the separating plate 31) .  

    PNG
    media_image4.png
    736
    762
    media_image4.png
    Greyscale


Regarding claim 59, Kritzenberger in view of Bosio teaches the claimed invention as rejected above in claim 58. Additionally, the same teaching of Kritzenberger in view of Bosio teaches wherein the sensor is a proximity sensor or a color sensor (Bosio, paragraph 0068).  
Regarding claim 60, Kritzenberger teaches  a method for automatically detaching a grinding disc from a robot-supported grinding apparatus (paragraph 0018 of the attached translation), the method comprising:  20Attorney Ref.: 1059-0012 / FCR028WOUS 
pressing the grinding disc (fig. 2, grinding wheel 4) against a support surface (fig. 2, support surface 23) that is arranged generally parallel to a separating plate (fig. 2, knife edge 22) (paragraph 0017 and 0018 of the attached translation); 
carrying out a relative movement between the separating plate and the support surface (paragraph 0018 of the attached translation, lines 2-4) so that the separating plate and the grinding disc move towards each other (paragraph 0018 of the attached translation, lines 2-4) and the separating plate is inserted into a space between the grinding disc and a backing pad on which the grinding disc is mounted ; 
	Kritzenberger does not teach verifying by means of a sensor aimed at the separating plate whether the separating plate has entered the space between the grinding disc and the backing pad; and 
if the separating plate has entered the space between the grinding disc and the backing pad, lifting the backing pad off the support surface to remove the grinding disc from the backing pad.  
However, Bosio teaches an apparatus and method for changing an abrasive sheet on an abrading machine which is affixed to a manipulator.  Additionally, Bosio teaches verifying by means of a sensor (color sensor 36) aimed at the separating plate (The term “at” does not require any specific structural or spatial relationship. In fig. 6, the sensor is pointed “at” the annular separation edge 31).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kritzenberger to incorporate the teachings of Bosio to provide a color sensor for verification means. Doing so would allow the color sensor to recognize the presence or the absence of the grinding disc on the grinding machine in order to ensure the grinding disc is correctly removed or attached (Bosio, paragraphs 0068 and 0087).
Kritzenberger as modified by Bosio does not teach verifying whether the separating plate has entered the space between the grinding disc and the backing pad; and 
if the separating plate has entered the space between the grinding disc and the backing pad, lifting the backing pad off the support surface to remove the grinding disc from the backing pad.  
However, Bosio teaches the sensor 36 is “a device for detecting the presence of the abrasive sheet on the engagement surface of the support body” (Bosio, paragraph 0068). Further, Bosio teaches “the sensor of colour recognition can recognize the presence, or the absence, of the abrasive sheet on the support body according to the detected colour” (Bosio, paragraph 0068). Lastly Bosio teaches “the detection device 36 can be used both for testing the correct removal of the abrasive sheet from the engagement surface of the support body” and “then to test the correct removal carried out by removal station 30” (Bosio, paragraph 0087). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kritzenberger in view of Bosio with the additional teachings of Bosio, as described above, to verify with the color sensor 36 whether the separating plate has entered the space between the grinding disc and the backing pad, and if the separating plate has correctly entered the space between the grinding disc and the backing pad, lifting the backing pad off the support surface to remove the grinding disc from the backing pad. Doing so would allow the sensor to recognize an error earlier in the removal process, therefore saving time. Additionally, this modification is aligned with Bosio’s original task for the sensor of ensuring “the correct removal carried out by the removal station 30” (Bosio, paragraph 0087). 
Regarding claim 61, Kritzenberger in view of Bosio teaches the claimed invention as rejected above in claim 60. Additionally, the same teaching of Kritzenberger in view of Bosio wherein the sensor is a color sensor (“the detection device can be a sensor of colour recognition, i.e. sensing the variation of the colour” (Bosio, paragraph 0068). 
Kritzenberger in view of Bosio does not teach wherein the sensor is configured to detect the color of the separating plate, and wherein if the color of the separating plate is detected, although the separating plate should have been inserted in the space between the grinding disc and the backing pad, the relative movement is carried out at least partially in reverse in order to remove the separating plate from the space.  
However, Kritzenberger as modified by Bosio in the rejection of claim 60 above, teaches the color sensor verifies whether the separating plate has entered the space between the grinding disc and the backing pad. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kritzenberger in view of Bosio to reverse the movement of the separating plate if the sensor detected that the separating plate did not correctly insert in the space between the grinding disc and the backing pad. Additionally, it would have been obvious to instruct the separating plate to try again once its movement was partially reversed. Doing so would continue to allow the process to be automatic and save time by not requiring manual attention by an operator. 
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Kritzenberger in view of Bosio as applied to claim 60 above, and further in view of Multhammer (US PGPUB 20150328734).
Regarding claim 62, Kritzenberger in view of Bosio teaches the claimed invention as rejected above in claim 60. Kritzenberger in view of Bosio does not teach wherein pressing the grinding disc against the support surface is implemented by an actuator coupled between a grinding machine on which the grinding disc is arranged and a manipulator.  
However, Multhammer teaches a fixture for replacing a grinding disk comprising a removal station and an application station. Multhammer also teaches “the head plate of the grinding machine can be fastened via an active contact flange 11 on a robot arm” (paragraph 0061).
It would have been obvious to a person having ordinary skill in the art to have modified Kritzenberger in view of Bosio to incorporate the teachings of Multhammer to include an active contact flange (actuator) between the grinding machine and the robotic manipulator. Doing so would increase the manipulator’s range of manipulation.
Kritzenberger in view of Bosio and further in view of Multhammer teaches wherein pressing the grinding disc against the support surface is implemented by an actuator coupled between a grinding machine on which the grinding disc is arranged and a manipulator.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Kritzenberger (DE 202013101858) in view of Multhammer (US PGPUB 20150328734).
Regarding claim 63, Kritzenberger teaches a system, comprising:  21Attorney Ref.: 1059-0012 / FCR028WOUS 
a grinding machine (figs. 1 and 2, sanding head 2) with a grinding disc to be changed (figs. 1 and 2; grinding wheel 4); 
a manipulator (figs. 1 and 2, manipulator 1) configured to position the grinding machine (figs. 1 and 2); 
a first apparatus comprising a first frame (see Kritzenberger’s annotated fig. 2 below), a separating plate connected to the first frame (see Kritzenberger’s annotated , and a support surface connected to the first frame (see Kritzenberger’s annotated fig. 2 below), wherein the separating plate and the support surface are coupled with the first frame so as to allow for a relative movement between the separating plate and the support surface in a first direction (see Kritzenberger’s annotated fig. 2 below. Actuator 19 pushes separating plate 22 in a first direction, as noted in the annotated figure below)19Attorney Ref.: 1059-0012 / FCR028WOUS, wherein the separating plate and the support surface are arranged such that when the grinding disc rests against the support surface and when the separating plate and the grinding disc move towards each other, at least one first edge of the separating plate is pushed over grinding disc (fig. 2; the grinding disc 4 is attached to the mounting plate 3 and together they rest on the support surface. The actuator 19 pushes the separating plate 22 into the “Velcro fastener between the mounting plate 3 and the grinding wheel 4” (paragraph 0018 of the attached translation)); and 

    PNG
    media_image5.png
    544
    637
    media_image5.png
    Greyscale

a second apparatus comprising a receiving surface configured to receive a stack of grinding discs (see Kritzenberger’s annotated fig. 5 below), a second frame (fig. 5, retaining fingers 37) arranged substantially parallel to the receiving surface (The retaining  fingers 37 are arranged so that the plane of the retaining fingers is substantially parallel to the receiving surface) so that the stack of grinding discs is positioned between the receiving surface and the second frame (see Kritzenberger’s annotated fig. 5 below. The stack of grinding discs is positioned between the receiving surface and the retaining fingers), the second frame only partially overlapping an outer rim of a topmost grinding disc of the stack of grinding discs (paragraph 0021 of the attached translation), and a mechanical pretensioning unit (fig. 5, cylinder 34) coupled with the second frame (fig. 5, the cylinder 34 is indirectly coupled with the retaining fingers (second frame) via the magazine 8 and guide rod 32) such that a defined force is exerted by the second frame on the stack of grinding discs (“There are retaining fingers 37 on the edge of the magazine housing 8, which prevent the grinding wheels 4 from falling out of the removal opening despite constant pressure from the cylinder 34” teaches a defined force is exerted by the frame on the stack of grinding discs).  

    PNG
    media_image6.png
    501
    764
    media_image6.png
    Greyscale

Kritzenberger does not teach a linear actuator coupled between the grinding machine and the manipulator. 
However, Multhammer teaches a fixture for replacing a grinding disk comprising a removal station and an application station. Multhammer also teaches “the head plate of the grinding machine can be fastened via an active contact flange 11 on a robot arm” (paragraph 0061). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kritzenberger with the teachings of Multhammer to provide an active contact flange (linear actuator) between the grinding machine and the manipulator. Doing so would increase the manipulator’s range of manipulation. 
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Staubli (US PGPUB 20190001460) teaches a grinding disc separating plate (fig. 4)
Bonnet et al. (US PGPUB 20160039067) teaches a system for changing a sanding disk
Ryan et al. (US PGPUB 20150020369) teaches a method and fixture for attaching a sanding disc to a hand sander
Panergo et al. (US PGPUB 20120142255) teaches a separating plate that is near identical to the instant application.
Beaudoin et al. (US PGPUB 20040048549) teaches a separating plate for removing an abrasive disk from a sanding pad
Panyard et al. (US Patent 6264534) teaches an apparatus for changing a disk on a grinding machine. The apparatus also comprises a sensor. 
Lanzer (US Patent 5231803) teaches a disc removal method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723